EXHIBIT 10.46

 

LOAN MODIFICATION AGREEMENT

 

This Loan Modification Agreement (this “Agreement”) is made and entered into
this 2nd day of March, 2015 by and between among FindEx.com, Inc., a Nevada
corporation with its principal place of business located at 1313 South Killian
Drive, Lake Park, FL 33403 (“FIND”), and Phoebe H. Conway, an individual
residing Phoebe H. Conway, at 143 Pinnacle Point Drive, Seneca, SC 29672
(“Conway”).

 

WHEREAS, Conway is the record holder of a certain promissory note dated July 23,
2014 in the principal amount of USD$250,000 issued by FIND which note is
convertible at the election of Conway and in accordance with certain terms into
shares of FIND common stock, a copy of which note is annexed hereto as Exhibit A
and made a part hereof (the “July 2014 Note”);

 

WHEREAS, for reasons relating to certain constraints currently being placed on
FIND’s ability to obtain required financing from third parties based, among
other things, on the terms of the conversion feature contained in the July 2014
Note, FIND desires to cancel the July 2014 Note and issue and deliver to Conway
in its stead a certain replacement note not carrying a conversion feature;

 

WHEREAS, Conway is willing to accept a replacement note in exchange for the July
2014 Note provided that the replacement note reflect an increase in the
principal sum payable thereunder from USD$250,000 to USD$300,000;

 

NOW THEREFORE, for and in consideration of the premises and the mutual covenants
contained herein, and for the other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:

 

1.        Cancellation of July 2014 Note; Replacement with New Note. The July
2014 Note is hereby irrevocably terminated and rendered void for all purposes
from and after the date hereof, and FIND shall issue and deliver to Conway as of
the date hereof and contemporaneously herewith a new debt securities instrument
in lieu thereof in the form annexed hereto as Exhibit B and made a part hereof
(the “Replacement Note”).

 

2.        Governing Law. This Agreement shall be governed in all respects,
including validity, interpretation and effect, by the laws of the State of
Florida.

 

3.        Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.

 

    FINDEX.COM, INC.           By:   Phoebe H. Conway   Name: Steven Malone    
Title: President & Chief Executive Officer

 



 

 

 

EXHIBITS

 

Exhibit A July 2014 Note     Exhibit B Replacement Note

 



2

 

 

THE SECURITY REPRESENTED BY THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES OR
“BLUE SKY” LAWS OF ANY STATE. ACCORDINGLY, SUCH NOTE MAY NOT BE TRANSFERRED,
SOLD, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF (A “TRANSFER”) EXCEPT (i)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR (ii) UPON
RECEIPT OF AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY TO THE
EFFECT THAT SUCH TRANSFER IS EXEMPT FROM REGISTRATION UNDER THE ACT AND UNDER
ANY APPLICABLE STATE SECURITIES OR ‘BLUE SKY’ LAWS. THIS LEGEND SHALL BE
ENDORSED UPON ANY PROMISSORY NOTE ISSUED IN EXCHANGE FOR THIS PROMISSORY NOTE.

 

Ecosmart Surface & Coating Technologies, Inc.

 

USD$250,000.00 As of July 23, 2014   Lake Park, FL

 

CONVERTIBLE PROMISSORY NOTE

 

EcoSmart Surface & Coating Technologies, Inc., a Florida corporation with its
principal place of business located at 1313 South Killian Drive, Lake Park, FL
33403 (inclusive of any successors-in-interest, the “Company”), for cash value
received, hereby promises to pay to Phoebe H. Conway (inclusive of any
designated assigns, “Holder”), at 143 Pinnacle Point Drive, Seneca, SC 29672,
(i) on each of November 1, 2014, February 1, 2015, and May 1, 2015, interest,
calculated at the rate of ten percent (10%) per annum (the “Applicable Interest
Rate”) from the date of this convertible promissory note (this “Note”), on the
principal sum of two hundred fifty thousand U.S. dollars (USD$250,000.00) (the
“Principal Face Amount”), such interest payments to be made in equal,
quarter-annual payments of six thousand two hundred fifty dollars (USD$6,250.00)
each, and (ii) unless re-paid in full prior to August 1, 2015 (the “Maturity
Date”), on the Maturity Date, a lump-sum balloon payment of the Principal Face
Amount, together with any then-accrued but unpaid interest on such amount
calculated at the Applicable Interest Rate.

 

1.        Right of Conversion/Exchange. At all times prior to repayment of the
obligation reflected by this Note through the Maturity Date, Holder shall have
the right, exercisable at its election upon no less than ten (10) business days
notice to the Company, to convert/exchange the principal and accrued interest
payable under and on this Note pursuant to Section 3(a)(9) of the Securities Act
of 1933, as amended, into/for restricted shares of the common stock, par value
$0.0001 per share, of the Company (the “Company Common Stock”) on the basis of a
value per share of Company Common Stock equal to fifty percent (50%) of the the
closing bid quoted public market trading price for the Company Common Stock on
the date of such notice, provided the Company Common Stock is being publicly
traded and quoted as of such date, or, if not publicly traded, at the pre-market
valuation of the last completed private offering conducted by the company in
excess of one million U.S. dollars ($1,000,000); provided, however, that, in
lieu of any fractional share to which Holder would otherwise be entitled upon
conversion/exchange of this Note, the Company shall pay to the Holder in the
form of cash the amount of the unconverted/unexchanged principal and interest of
this Note that would otherwise be converted/exchanged into such fractional
share.

 

2.        Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Note:

 

(a)     Any failure on the part of the Company to remit to Holder any amounts of
principal and/or interest due hereunder as and when due hereunder;

 

(b)     Any failure or unreasonable delay on the part of the Company to deliver
a certificate representing the appropriate number of shares of Company Common
Stock upon any conversion/exchange of an amount otherwise due hereunder in
accordance with Section 1 of this Note;

 



3

 

 

(c)     Any assignment on the part of the Company for the benefit of creditors,
or filing of a petition in bankruptcy or for reorganization or to effect a plan
or arrangement with creditors;

 

(d)     Any application on the part of the Company for, or voluntary permission
of, the appointment of a receiver or trustee for any or all Company property;

 

(e)     Any action or proceeding described in the foregoing paragraphs (c) and
(d) is commenced against the Company and such action or proceeding is not
vacated within sixty (60) days of its commencement;

 

(f)      Notwithstanding any one or more provisions of the Company’s bylaws at
any time hereunder, any election or other appointment to the board of directors
of the Company that has the effect of either (i) expanding the membership
thereof to more than five (5) seats, and/or (ii) filling any one (1) or two (2)
of the current vacancies thereon with any individual not expressly approved in
writing by Holder within its exclusive discretion; or

 

(g)     Any dissolution or liquidation of the Company.

 

3.        Remedies Upon Default. Upon any Event of Default, Holder may, with or
without further notice, declare the entire remaining principal sum of this Note,
together with all interest accrued thereon, immediately due and payable.

 

4.        Notices. Any notice, demand or request relating to any matter set
forth herein shall be made in writing and shall be deemed effective when hand
delivered or when mailed, postage pre-paid by registered or certified mail
return receipt requested, when picked-up by or delivered to a recognized
overnight courier service, either to the Company at its address stated above, or
to Holder at its address stated above, or such other address as either party
shall have notified the other in writing as aforesaid from and after the date
hereof.

 

5.        Applicable Law. This Note is issued under and shall for all purposes
be governed by and construed in accordance with the laws of the State of
Florida, without regard to conflict of laws.

 

6.        Integration; Modification. This Note constitutes the entirety of the
rights and obligations of each of the Holder and the Company with respect to the
subject matter hereof. No provision of this Note may be modified except by an
instrument in writing signed by the party against whom the enforcement of any
such modification is or may be sought.

 

IN WITNESS WHEREOF, the Company has caused this Note to be signed on its behalf
by its duly authorized officer, all as of the date first above written

 

  Ecosmart Surface & Coating
Technologies, Inc.         By:     Steven Malone   Chief Executive Officer

 



4

 

 

THE SECURITY REPRESENTED BY THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES OR
“BLUE SKY” LAWS OF ANY STATE. ACCORDINGLY, SUCH NOTE MAY NOT BE TRANSFERRED,
SOLD, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF (A “TRANSFER”) EXCEPT (i)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR (ii) UPON
RECEIPT OF AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY TO THE
EFFECT THAT SUCH TRANSFER IS EXEMPT FROM REGISTRATION UNDER THE ACT AND UNDER
ANY APPLICABLE STATE SECURITIES OR ‘BLUE SKY’ LAWS. THIS LEGEND SHALL BE
ENDORSED UPON ANY PROMISSORY NOTE ISSUED IN EXCHANGE FOR THIS PROMISSORY NOTE.

 

Findex.com, Inc.

 

USD$300,000.00 As of March 2, 2015   Lake Park, FL

 

PROMISSORY NOTE

 

Findex.com, Inc., a Nevada corporation with its principal place of business
located at 1313 South Killian Drive, Lake Park, FL 33403 (inclusive of any
successors-in-interest, the “Company”), for cash value received, hereby promises
to pay to Phoebe H. Conway (inclusive of any designated assigns, “Holder”), at
143 Pinnacle Point Drive, Seneca, SC 29672, (i) on each of March 15, 2015, and
May 1, 2015, interest, calculated at the rate of ten percent (10%) per annum
(the “Applicable Interest Rate”) from the date of this promissory note (this
“Note”), on the principal sum of three hundred thousand U.S. dollars
(USD$300,000.00) (the “Principal Face Amount”), such interest payments to be
made in equal quarter- annual payments of seven thousand five hundred dollars
(USD$7,500.00) each, and (ii) unless re-paid in full prior to August 1, 2015
(the “Maturity Date”), on the Maturity Date, a lump-sum balloon payment of the
Principal Face Amount, together with any then-accrued but unpaid interest on
such amount calculated at the Applicable Interest Rate.

 

1.        Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Note:

 

(a)     Any failure on the part of the Company to remit to Holder any amounts of
principal and/or interest due hereunder as and when due hereunder;

 

(b)     Any failure or unreasonable delay on the part of the Company to deliver
a certificate representing the appropriate number of shares of Company Common
Stock upon any conversion/exchange of an amount otherwise due hereunder in
accordance with Section 1 of this Note;

 

(c)     Any assignment on the part of the Company for the benefit of creditors,
or filing of a petition in bankruptcy or for reorganization or to effect a plan
or arrangement with creditors;

 

(d)     Any application on the part of the Company for, or voluntary permission
of, the appointment of a receiver or trustee for any or all Company property;

 

(e)     Any action or proceeding described in the foregoing paragraphs (c) and
(d) is commenced against the Company and such action or proceeding is not
vacated within sixty (60) days of its commencement;

 



5

 

 

(f)      Notwithstanding any one or more provisions of the Company’s bylaws at
any time hereunder, any election or other appointment to the board of directors
of the Company that has the effect of either (i) expanding the membership
thereof to more than five (5) seats, and/or (ii) filling any one (1) or two (2)
of the current vacancies thereon with any individual not expressly approved in
writing by Holder within its exclusive discretion; or

 

(g)     Any dissolution or liquidation of the Company.

 

3.        Remedies Upon Default. Upon any Event of Default, Holder may, with or
without further notice, declare the entire remaining principal sum of this Note,
together with all interest accrued thereon, immediately due and payable.

 

4.        Notices. Any notice, demand or request relating to any matter set
forth herein shall be made in writing and shall be deemed effective when hand
delivered or when mailed, postage pre-paid by registered or certified mail
return receipt requested, when picked-up by or delivered to a recognized
overnight courier service, either to the Company at its address stated above, or
to Holder at its address stated above, or such other address as either party
shall have notified the other in writing as aforesaid from and after the date
hereof.

 

5.        Applicable Law. This Note is issued under and shall for all purposes
be governed by and construed in accordance with the laws of the State of
Florida, without regard to conflict of laws.

 

6.        Integration; Modification. This Note constitutes the entirety of the
rights and obligations of each of the Holder and the Company with respect to the
subject matter hereof. No provision of this Note may be modified except by an
instrument in writing signed by the party against whom the enforcement of any
such modification is or may be sought.

 

IN WITNESS WHEREOF, the Company has caused this Note to be signed on its behalf
by its duly authorized officer, all as of the date first above written

 

  FINDEX.COM, INC.         By:     Name:  Steven Malone   Title: President

 

 

6



 

